DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 11/18/2020.
Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Status of Claims
Claims 1, 3-11 and 13-20 are pending in this Office Action.
Response to Arguments
 Applicant’s arguments filed in the amendment filed 11/18/2020 respect to amended claims 1, 11 and 20 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10-11, 13, 15-16 and 20 are rejected under 35 U.S.C.103
as being unpatentable over Vuong et al. (US 2012/0239754) “Vuong”, in view of Young et al. (US 8,621,382) “Young”. 

Regarding claim 1; Vuong discloses a computer-implemented method for importing data using a display screen of a mobile computing system, the method comprising:
receiving a selection of a first dataset (Vuong: Figs. 6- 7 – selection of datasets “table of contents, Full content, bookmark “, e.g. receiving dataset selection 406);
determining field identifiers representing fields in the selected first dataset, the first dataset pending confirmation to be imported into the mobile computing system (Vuong: Fig. 7; paragraph [0093-0095] – selection dataset is sent from the server and display on mobile device; paragraph [0002] – the downloaded attachment data can be displayed for view, modify and then save “pending confirmation to be imported”); 
Vuong does not explicitly disclose determining field type information associated with  each of the determined filed identifiers in the first dataset by analyzing of data stored in each of the fields represented by the determined field identifiers, each of the (Young: Figs. 2-4B - user can edit contact information, update fields with field types avaliable for selection by user). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Vuong to include the feature of Young. One would have been motivated to make this combination to allow users to edit or choose field type as taught by Young.
updating a field option associated with a field type information associated with the selected field identifier in repsonse to receiving a selection of a displayed field identifier, the field option being a formatting configuration of data stored in the field (Young: Fig. 2 – detect values type as seen in 200e  as “phone type is mobile”); and
Young further discloses importing the first dataset into the mobile computing system by using the determined field identifiers, associated field type information and the updated field option in response to receiving confirmation to import the first dataset, the value of all the data stored by the fields in the first data set being in a format associated with the corresponding field type information and the updated field option, wherein the confirmation is received in response to a request to import by the user of the mobile computing system (Young: Fig. 4B – user hit return, contact details have been saved)
Regarding claim 3; Young discloses comprising enabling the field type information to be updated before importing the first dataset (Young: Figs. 2-4B  – update field type for contact).
Regarding claim 5 Young discloses wherein updating the field type information comprises updating the field option associated with the field type (Young: Fig. 3B  – update field type option from the list as seen in 312f).
Regarding claim 6; Young discloses wherein the field option is updated from its default value (Young: Fig. 3B – update from default ‘spouse’ to ‘assistant’).
Regarding claim 8; Vuong discloses wherein the first dataset is associated with an email attachment, and wherein determining the one or more field identifiers and associated type information for the one or more fields of the first dataset is initiated based on opening the email attachment (Vuong: Fig. 6).
Regarding claim 10; Vuong discloses determining one or more field identifiers and associated field type information for one or more fields of a second dataset to be imported into a mobile computing system; and importing the second data set together with the first dataset using the determined field identifiers and associated field type information based on receiving the confirmation to import (Vuong: Figs. 6-7; paragraph [0035] – the user can request the full content of the attachment document or a selection dataset for the attachment document; paragraph [0002] – the downloaded attachment data can be displayed for view, modify and then save “pending confirmation to be imported”); 
Regarding claims 11, 13, 15-16 and 20; note the rejection of claims 1, 3 and 5-6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 4 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2012/0239754) “Vuong”, in view of Young et al. (US 8,621,382) “Young”, and further in view of Raffel et al. (US 2002/0082892 - IDS) “Raffel”.
Regarding claim 4; Vuong and Young do not explicitly discloses wherein updating the field type information comprises using a field type not included in the set of default field types. However, Raffel discloses wherein updating the field type information comprises using a field type not included in the set of default field types (Raffel: paragraph [0133] – add new contact to the list; Fig. 22 – Date text box). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Vuong and Young 
Regarding claim 14; note the rejection of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 7 and 17 are rejected under 35 U.S.C.103 as being unpatentable over Vuong et al. (US 2012/0239754) “Vuong”, in view of Young et al. (US 8,621,382) “Young”, and further in view of Seto et al. (US 2013/0103417) “Seto”. 
Regarding claim 7; Vuong and Young do not explicilty disclose wherein displaying the one or more field identifiers and associated field type information comprises displaying a field type icon for each field type using the graphical user interface. However, Seto discloses disclose wherein displaying the one or more field identifiers and associated field type information comprises displaying a field type icon for each field type using the graphical user interface (Seto: Fig. 3(A) – evidence type with evidence display icon). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Vuong and Young to include the feature of Seto. One would have been motivated to make this combination to provide field type icons to be displayed as taught by Seto.
Regarding claim 17; note the rejection of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Vuong et al. (US 2012/0239754) “Vuong”, in view of Young et al. 
(US 8,621,382) “Young”, and further in view of Krishna (US 2015/0106246).
Regarding claim 9; Vuong and Young do not explicitly disclose wherein the first dataset is a comma separated values (CSV) dataset. However, Krishna discloses wherein the first dataset is a comma separated values (CSV) dataset (Krishna: paragraph [0118] –the remittance advice is transmitted via email and is stored in a csv file that is attached to the email). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Vuong and Young to include the feature of Krishna. One would have been motivated to make this combination to provide secure electronic transactions between two or more party as taught by Krishna (paragraphs [0003]).
Regarding claim 19; note the rejection of claim 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al. (US 2012/0239754) “Vuong”, in view of Young et al. (US 8,621,382) “Young”, in view of Shih et al. (US 2009/0119678) “Shih”, and further in view of Krishna (US 2015/0106246).
Regarding claim 18; Vuong and Young do not explicitly disclose wherein the first dataset is associated with an email attachment, and wherein determining the one or more field identifiers and associated type information for the one or more fields of the first dataset is initiated based on opening the email attachment, and wherein the first (Shih: Fig. 18D). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Vuong and Young to include the feature of Shih. One would have been motivated to make this combination to allow mobile device to retrieve information from a server using a client application, the server obtains a customized environment file associated with the user characteristic for the application, where the customized environment file defines an interface appearance of the application as taught by Shih (paragraphs [0002-0003]).
 Vuong, Young and Shih do not explicitly disclose wherein the first dataset is comma separated values (CSV) dataset. However, Krishna discloses wherein the first dataset is a comma separated values (CSV) dataset (Krishna: paragraph [0118] –the remittance advice is transmitted via email and is stored in a csv file that is attached to the email). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Vuong, Young and Shih to include the feature of Krishna. One would have been motivated to make this combination to provide secure electronic transactions between two or more party as taught by Krishna (paragraphs [0003]).


Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        
/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153